TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00667-CR


Gerald Eugene Lee, Appellant

v.


The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7451, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Gerald Eugene Lee seeks to appeal from a judgment of conviction for aggravated
robbery.  Sentence was imposed on August 15, 2003.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore September 15, 2003.  Tex. R. App. P. 26.2(a)(1).  Notice
of appeal was filed on November 14, 2003.  The trial court also has certified that Lee waived his
right of appeal.  Id. rule 25.2(d). 
The appeal is dismissed.

				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   December 4, 2003
Do Not Publish